Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s preliminary amendment filed on June 8, 2020 is acknowledged. Claims 1-21, 25 and 26 have been canceled.  Claims 27-31 have been added.  Claims 22-24 and 27-31 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rendered vague and indefinite by the use of the phrase “is codon 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 22-24 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e. naturally occurring nucleic acid molecules encoding naturally occurring Chlamydia major outer membrane protein and Chlamydia major outer membrane protein (MOMP)) without significantly more. The claim(s) recite(s) composition of matter. This judicial exception is not integrated into a practical application because the naturally occurring nucleic acid/MOMP is not markedly different from its naturally occurring counterpart in its natural state because it is not modified in any way.  Therefore, although the product claims are directed to a statutory category (i.e. Step 1 is yes), they are also directed to a judicial exception (i.e. nature-based products; naturally occurring nucleic acid molecule/MOMP; Step 2A prong 1 is yes) that is not integrated into a practical application (i.e. Step 2A, prong 2 is no). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in claims 22-24 and 27-31.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 22, 23 and 27 are rejected under 35 U.S.C. 102(a)(2)/102(a)(2) as being anticipated by Barth et al., US 2009/0022755 A1; Published: 1/22/09.
Independent claim 22 is drawn to a nucleic acid molecule comprising a sequence of nucleotides that encodes Chlamydia major outer membrane protein (MOMP) comprising a nucleotide sequence that is codon harmonized relative to the wild-type nucleotide sequence encoding the same MOMP.
Barth et al. disclose compositions comprising polynucleotides encoding Chlamydia proteins or immunogenic fragments which may be selected from MOMP (major outer membrane protein (see paragraph 0086).  For sequence comparison, typically one sequence acts as a reference sequence, to which test sequences are compared. When using a sequence comparison algorithm (“codon harmonized”), test and reference sequences are entered into a 
Moreover, Barth et al. disclose that the polynucleotides of the present invention, or fragments thereof, regardless of the length of the coding sequence itself, may be combined with other DNA sequences, such as promoters, polyadenylation signals, additional restriction enzyme sites, multiple cloning sites, other coding segments, and the like, such that their overall length may vary considerably (see paragraph 0309). In cases where an adenovirus is used as an expression vector, sequences encoding a polypeptide of interest may be ligated into an adenovirus transcription/translation complex consisting of the late promoter and tripartite leader sequence (see paragraph 0330; said leader sequence inherently is operatively linked to the N-terminus of the MOMP, absent evidence to the contrary; meeting the limitation of claim 23). In view of the 112(b) above, the nucleic acid molecule of the prior art is, absent evidence to the contrary, codon harmonized relative to the wild-type nucleotide sequence.
Barth et al. disclose the nucleic acid molecule which encodes MOMP proteins. Said nucleic acid molecules are 100% identical to the proteins comprising the sequence of amino acids as set forth in SEQ ID NO: 25, 27, 29 and 30 (see attached SCORE result; meeting the limitation of claim 27).  


SEQ ID NO 25:

    PNG
    media_image1.png
    430
    330
    media_image1.png
    Greyscale




Please continue below

    PNG
    media_image2.png
    847
    417
    media_image2.png
    Greyscale

SEQ ID NO 27:

    PNG
    media_image3.png
    312
    416
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    306
    413
    media_image4.png
    Greyscale



Please continue below

    PNG
    media_image5.png
    220
    415
    media_image5.png
    Greyscale

SEQ ID NO: 29

    PNG
    media_image6.png
    437
    324
    media_image6.png
    Greyscale


Please continue below

    PNG
    media_image7.png
    442
    413
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    392
    410
    media_image8.png
    Greyscale

SEQ ID NO: 30

    PNG
    media_image9.png
    429
    321
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    308
    412
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    534
    415
    media_image11.png
    Greyscale

Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

6.	Claim(s) 22 and 23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Agabian et al., EP0192033; 10/01/86 (submitted by Applicant).
Chlamydia major outer membrane protein (MOMP) comprising a nucleotide sequence that is codon harmonized relative to the wild-type nucleotide sequence encoding the same MOMP.
Agabian et al. disclose an invention that employs a DNA construct including a MOMP polynucleotide encoding a polypeptide under the transcriptional and translational control of regulatory sequences (see page 4, lines 13-16). Agabian discloses that it is preferred to use codons which are recognized by the host. Said codons appear at high frequency in the structural genes.  Moreover, it is also desirable to add amino acids to the N-terminus of the polypeptide, where such additional amino acids provide for a desired result (see page 7, lines 19-22, 29-32; meeting the limitation of claims 22 and 23). 
In view of the 112(b) above, the nucleic acid molecule of the prior art is, necessarily, codon harmonized relative to the wild-type nucleotide sequence, absent evidence to the contrary.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

7.	Claim(s) 22, 23 and 27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Alderson et al., US2010/0172927 A1.
Chlamydia major outer membrane protein (MOMP) comprising a nucleotide sequence that is codon harmonized relative to the wild-type nucleotide sequence encoding the same MOMP.
Alderson discloses compositions comprising one or more Chlamydia trachomatis proteins, immunogenic fragments thereof or polynucleotides encoding such proteins or fragments (see abstract). Said Chlamydia trachomatis proteins and polynucleotides encoding said proteins are selected from Momp (see paragraph 0020). Alderson also discloses that when using a sequence comparison algorithm, test and reference sequences are entered into a computer, subsequence coordinates are designated, if necessary, and sequence algorithm program parameters are designated. Default program parameters can be used, or alternative parameters can be designated. The sequence comparison algorithm (Examiner likens to codon harmonization) then calculates the percent sequence identities for the test sequences relative to the reference sequence, based on the program parameters (see paragraph 0231; preceding paragraphs read on claim 22).
The "control elements" or "regulatory sequences" present in an expression vector are those non-translated regions of the vector--enhancers, promoters, 5' and 3' untranslated regions--which interact with host cellular proteins to carry out transcription and translation (see paragraph 0256; meeting the limitation of claim 23).  
Alderson discloses the nucleic acid molecule which encodes MOMP proteins. Said nucleic acid molecules are 100% identical to the proteins comprising the sequence of amino 
SEQ ID NO: 25

    PNG
    media_image12.png
    290
    370
    media_image12.png
    Greyscale





Please continue below


    PNG
    media_image13.png
    767
    491
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    467
    458
    media_image14.png
    Greyscale

SEQ ID NO: 27

    PNG
    media_image15.png
    278
    362
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    849
    516
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    415
    474
    media_image17.png
    Greyscale

SEQ ID NO: 29

    PNG
    media_image18.png
    636
    1051
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    613
    467
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    204
    466
    media_image20.png
    Greyscale

SEQ ID NO: 30

    PNG
    media_image21.png
    811
    492
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    414
    465
    media_image22.png
    Greyscale

In view of the 112(b) above, the nucleic acid molecule of the prior are is, necessarily, codon harmonized relative to the wild-type nucleotide sequence, absent evidence to the contrary.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 22, 23, 27, 28 and 30 are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brunelle et al., Infection and Immunity, 2006; 74(1): 578-585, and further in view of Angov et al., PLoS ONE, 2008; 3(5): 1-15 (listed on Applicant’s IDS).
Independent claim 22 is drawn to a nucleic acid molecule comprising a sequence of nucleotides that encodes Chlamydia major outer membrane protein (MOMP) comprising a nucleotide sequence that is codon harmonized relative to the wild-type nucleotide sequence encoding the same MOMP.

Dependent claim 30 is drawn to the nucleic acid molecule of claim 28, wherein the nucleic acid molecule encodes a leader sequence comprising the amino acid sequence set forth in SEQ ID NO: 12.
Brunelle discloses strains of Chlamydia trachomatis classified into serovars based on nucleotide sequence differences in ompA, the gene that encodes the major outer membrane protein.  They compared nucleotide sequences at multiple sites distributed around the chlamydial genome; sampled regions included genes encoding housekeeping enzymes (totaling 2,073 bp), intergenic noncoding segments (1,612 bp), and a gene encoding a second outer membrane protein (porB; 1,023 bp), with the ompA sequence (1,194 bp) used for reference (abstract). For alignment and analysis the freeware sequence tool BioEdit was used to construct sequence alignments. This was done by translating all coding sequences to their corresponding amino acid sequences, aligning the amino acid sequences, and then converting back to the nucleotide sequences. This approach results in a nucleotide sequence that reflects protein functional properties, such as homology and sequence/codon gaps. The noncoding loci were aligned based on their nucleotide sequence. The extent of sequence variation was measured as the p-distance, the proportion of nucleotide sites that differ between pairs of sequences. The average p-distance for a set of sequences can then be used to assess the extent of DNA polymorphism among strains at a particular locus (32). Burnell discloses that their noncoding regions (synonymous with leader sequence) include ompA (see Table 1, page 579; anticipating  23 (as it pertains to operatively linked to the N-terminus of the MOMP; claims 28, 30 and 31)
Brunelle discloses the nucleic acid molecule which encodes MOMP proteins. Said nucleic acid molecules are 100% identical to the proteins comprising the sequence of amino acids as set forth in SEQ ID NO: 25, 27, 29 and 30 (see attached SCORE result, meeting the limitation of claim 27).  
 SEQ ID NO 25:

    PNG
    media_image23.png
    246
    473
    media_image23.png
    Greyscale



Please continue below


    PNG
    media_image24.png
    596
    468
    media_image24.png
    Greyscale




Please continue below


    PNG
    media_image25.png
    516
    468
    media_image25.png
    Greyscale




Please continue below




SEQ ID NO 27:

    PNG
    media_image26.png
    595
    466
    media_image26.png
    Greyscale




Please continue below


    PNG
    media_image27.png
    511
    466
    media_image27.png
    Greyscale





Please continue below




SEQ ID NO: 28

    PNG
    media_image28.png
    595
    470
    media_image28.png
    Greyscale




Please continue below


    PNG
    media_image29.png
    520
    467
    media_image29.png
    Greyscale





Please continue below



SEQ ID NO: 29

    PNG
    media_image30.png
    542
    459
    media_image30.png
    Greyscale




Please continue below


    PNG
    media_image31.png
    364
    466
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    210
    461
    media_image32.png
    Greyscale




Please continue below
	

SEQ ID NO: 30

    PNG
    media_image33.png
    497
    469
    media_image33.png
    Greyscale




Please continue below


    PNG
    media_image34.png
    360
    462
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    265
    470
    media_image35.png
    Greyscale

In view of the 112(b) above, the nucleic acid molecule of the prior are is, necessarily, codon harmonized relative to the wild-type nucleotide sequence, absent evidence to the contrary.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
In the alternative, Brunelle et al. do not specifically teach that the nucleotide sequence is codon harmonized, as recited in claim 22; do not specifically teach that the leader sequence comprises the amino acid sequence set forth in any of SEQ ID Nos: 8-13, as recited in claim 28; nor does it teach that the leader sequence comprises the amino acid sequence set forth in SEQ ID NO: 12, as recited in claim 30.
Angov et al. teach that synonymous codon replacement can change protein structure and function, indicating that protein structure depends on DNA sequence. During heterologous protein expression, low expression or formation of insoluble aggregates may be attributable to differences in synonymous codon usage between expression and natural hosts. To replicate the modulation of such localized translation rates during heterologous expression, we used known relationships between codon usage frequencies and secondary protein structure to develop an algorithm (‘‘codon harmonization’’) for identifying regions of slowly translated mRNA that are putatively associated with link/end segments. Synonymous replacement codons having usage frequencies in the heterologous expression host that are less than or equal to the usage frequencies of native codons in the native expression host is recommended. For protein regions other than these putative link/end segments, it recommends synonymous substitutions with codons having usage frequencies matched as nearly as possible to the native expression system. 
Lastly, Angov et al. teach that a previous application that facilitated E. coli expression described the algorithm in detail and applied it to E. coli expression. The proteins were soluble E. coli (see abstract).
It would have been obvious before the effective filing date of the presently claimed invention to employ codon harmonization for optimal expression in a host cell with a reasonable expectation of success.  This modification may be viewed as the substitution of particular style of codon for optimal expression. The skilled artisan would have been motivated to make this modification because codon harmonization appears to offer excellent prospects for design and expression of heterologous proteins (see Angov et al., page 6) and is a general strategy for improving the expression of soluble functional proteins.  The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for the expression of recombinant proteins.
Additionally, it would have been obvious before the effective filing date of the presently claimed invention to employ the leader sequence identified as SEQ ID NO: 12 (recited in claims 28 and 30) with a reasonable expectation of success. This modification may be viewed as the substitution of a leader sequence which precedes the coding sequence of a gene having the propensity for forming secondary structures by base pairing of complementary sequences. The skilled artisan would have been motivated to make this modification because Brunelle specifically teaches the use of the leader sequence OmpA, which correlates to the leader sequence identified by Applicant as SEQ ID NO: 12 (See page 23; Table 3 of Applicant’s specification).  
.	
Conclusion
9.	No Claim is allowed; however the sequences recited in claim 24 (SEQ ID NOs: 15, 18 and 21) are free of the prior art.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zheng et al., Biochem. Cell Biol., 2007; 85: 218-226
Srinivasan et al., Journal of Bacteriology, 2011:617-626 (discloses SEQ ID NO: 25, 27-30)
Alderson et al., US2011/0300206 A1.
Barth et al., US2014/0056967 A1
Jeffrey et al., Infection and Immunity, 2010; 78(6):2544-2553 (discloses SEQ ID NO: 26).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        November 10, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645